DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Eddington WO 2018 158 590 A1. For purposes of examination the examiner will refer to U.S. publication Eddington et al. US 2020/0073140.
Regarding claim 1, Eddington (see at least [0036]-[0070], Fig 14-17) discloses a prism apparatus (12) applied to a periscope lens module (1), comprising: a bearing frame (13); a supporting member (20); a prism ([0040]-[0041], mirror 12 or prism; invention is equally applicable to a prism) installed on the supporting member and configured to receive light ([0040], movable object 11; object 11 comprises a prism); a plurality of shape memory alloy wires (14) connected between the supporting member and the bearing frame (Fig 10, [0078], SMA wire 14 are paired and oppose each other rotation around an axis of rotation) and configured to drive the supporting member to rotate with respect to the bearing frame (Fig 10, [0078]); and a restoring device (28) connected between the supporting member (20) and the bearing frame (13) and configured to restore the supporting member (Fig 11, SMA wires 14 and the springs 28 are arranged such that the amplification of tilt is equal for the two axes of rotation).
Regarding claim 2, Eddington discloses wherein the restoring device (28) comprises an elastic member ([0079], two springs 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eddington WO 2018 158 590 A1 in view of Yamamoto JPO 2001-027704. For purposes of examination the examiner will refer to U.S. publication Eddington et al. US 2020/0073140.
Regarding claim 9, Eddington discloses a periscope lens module (1), comprising: a shell frame (10); a lens assembly (2) installed at a middle part of the frame ([0041], lens 2 and the image sensor 3 comprise a static part of the actuator assembly 10); a prism system ([0040]-[0041], mirror 12 or prism; invention is equally applicable to a prism) installed at an end of the shell frame and located at an image side of the lens assembly (Fig 2) ; and a prism apparatus (12) applied to a periscope lens module ([0041]), wherein the prism apparatus comprises: a bearing frame (13); a supporting member (20); a prism ([0040]-[0041], mirror 12 or prism; invention is equally applicable to a prism) installed on the supporting member and configured to receive light ([0040], movable object 11; object 11 comprises a prism); a plurality of shape (14) connected between the supporting member and the bearing frame (Fig 10, [0078], SMA wire 14 are paired and oppose each other rotation around an axis of rotation) and configured to drive the supporting member to rotate with respect to the bearing frame (Fig 10, [0078]); and a restoring device (28) connected between the supporting member (20) and the bearing frame (13) and configured to restore the supporting member (Fig 11, SMA wires 14 and the springs 28 are arranged such that the amplification of tilt is equal for the two axes of rotation), but does not disclose wherein the prism apparatus is installed at the other end of the shell frame and located at an object side of the lens assembly to receive light. However, in a similar endeavor, Yamamoto teaches wherein the prism apparatus (prism 105, prism 106) is installed at the other end of the shell frame and located at an object side of the lens assembly (101, 102, 103) to receive light (Fig 1, [0007], the first prism optical system is located on the object side). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the lens module device of Eddington with the prisms of Yamamoto to reduce flare within an optical system (Yamamoto, [0007]). 
Regarding claim 10, Eddington in view of Yamamoto discloses the invention as described in claim 9 and Eddington further teaches wherein the restoring device (28) comprises an elastic member ([0079], two springs 28).




Allowable Subject Matter
Claims 3-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 3, the prior art of Eddington taken either singly or in combination with any other prior art fails to suggest such a prism device comprising: “wherein the bearing frame comprises a side plate, and a bottom plate having an end connected to an end of the side plate; the supporting member comprises a supporting frame connected to the prism, and a supporting plate spaced apart from the side plate of the bearing frame; wherein the supporting frame comprises a connecting portion connected to the supporting plate; and the elastic member is disposed between the connecting portion and the bottom plate of the bearing frame, and the plurality of shape memory alloy wires is connected between the side plate of the bearing frame and the supporting plate”. Claims 4-8 are allowable due to dependency on dependent claim 3.
Specifically, with respect to dependent claim 11, the prior art of Eddington taken either singly or in combination with any other prior art fails to suggest such a prism device comprising: “wherein the bearing frame comprises a side plate, and a bottom plate having an end connected to an end of the side plate; the supporting .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. US 2021/0223567, Hu et al US 2018/0321504, and Seol et al. US 2018/0239161 are optical driving structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHARRIEF I BROOME/           Examiner, Art Unit 2872